Citation Nr: 1759033	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left toe disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Marine Corps from June 1993 to June 2005, including a tour of duty in Iraq.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case has since been transferred to the RO in New Orleans, Louisiana.

The Board notes that the Veteran's claim of entitlement for a low back disability was granted in a September 2017 rating decision.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board previously remanded this matter for additional development in August 2015 and June 2017; it is now again before the Board for appellate consideration.


FINDING OF FACT

The Veteran does not have a left toe disability that is separate and distinct from his service-connected bilateral foot disability.


CONCLUSION OF LAW

The criteria for service connection for a left toe disability that is separate and distinct from the Veteran's service-connected bilateral foot disability have not been met.  38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159  (c)(4).

As noted above, the Veteran's claim was remanded most recently in June 2017.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination concerning his claimed left toe disability.  Additionally, the RO contacted the Veteran to request further information and authorization to seek additional medical treatment records relevant to his claim.  The Veteran did not respond to the RO's request for information.

The Board notes that VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A (a).  Nonetheless, a claimant is required to cooperate fully with VA's efforts.  38 C.F.R. § 3.159 (c)(1).  Wamhoff v. Brown, 8 Vet. App. 517 (1996) (noting that VA has duty to assist the Veteran, not a duty to prove her claim while the Veteran remains passive).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist the Veteran is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist).  

Based on the foregoing, the Board finds that there has been substantial compliance with the June 2017 remand directives.  Therefore, the Board may proceed with adjudicating the Veteran's claims without prejudice to him.

II.  Legal Analysis-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board has reviewed the Veteran's claims file in its entirety.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on the evidence needed to substantiate the claim and what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Board finds that the probative, competent evidence is against a finding that the Veteran has a left toe disability that is separate and distinct from his service-connected bilateral foot disability-specifically, tinea pedis and onychomycosis.

As previously discussed, the Veteran was afforded an additional VA examination concerning his claimed disability in August 2017.  The examiner found that the Veteran has left toenail dystrophy that is more likely than not related to the nail problem he experienced in service.  However, the symptom of nail dystrophy is already contemplated by the grant of service connection for tinea pedis and onychomycosis, claimed as a bilateral foot condition.  Indeed, dystrophic great toenails was specifically noted by the May 2013 VA examiner, upon whose report service connection for the bilateral foot disability was granted.

Based on the foregoing, the Board finds that there is essentially no diagnosis for the purposes of a service connection analysis, as this claim is essentially one for service connection for a symptom of a disability, rather than a disability on its own.  However, absent a diagnosis of a disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the diagnosed disability that contemplates the symptom at issue has already been service-connected.  The medical evidence of record simply does not demonstrate the presence of a left toe disability separate and distinct from the Veteran's service-connected bilateral foot disability.  Accordingly, the claim for service connection must fail.

The Veteran is competent to describe symptoms of his left toe.  Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F 3d 1372 1377 (Fed Cir 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  However, as to whether he has a separate and distinct disability from his service-connected foot disability is not a simple medical determination. Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state as to the diagnosis.  To this extent, the Veteran's statements are not competent evidence of the existence of a separate and distinct foot disability.  In this regard, the VA examiner's opinion, rendered by a medical professional, is more probative.  


ORDER

Entitlement to service connection for a left toe disability is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


